DENISON, Circuit Judge.
I concur. The criteria which should govern a jury in determining whether there has been assumption of *16risk, as distinguished from contributory negligence, are clearly stated in the opinion; but what we said in McMyler Mfg. Co. v. Mehnke, 209 Fed. 5, 126 C. C. A. 147, seems to call for some comment. We there assumed that there were cases in wihich the two things coexisted or overlapped, and in which it would be difficult definitely to characterize the plaintiff’s act. This difficulty does exist, but is — at least usually — one of fact and not of law. The shading of one into the other, and the difference which is of degree rather than of kind, to which Mr. Justice Holmes refers in the first Schlemmer Case, 205 U. S., at page 12, 27 Sup. Ct. 407, 51 L. Ed. 681, pertain to those varying inferences which may be drawn from the same evidential facts. It may well be said that the notice of danger which a prudent plaintiff should have taken, and the knowledge of that danger which the actual plaintiff must have had, are things which shade into each other, and are different in degree, but not in kind. Indeed, the jury will have practical difficulty in distinguishing between that danger which was merely so apparent that every reasonably prudent man would observe it, and that danger which was so obvious that the plaintiff could not help but'know it; yet the knowledge which plaintiff should have had and the actual knowledge to be imputed to him are distinct — at least in theory — and the authoritative cases cited in the opinion must be accepted as establishing this distinction.
In the McMyler Case, it was suggested that an assumption of risk which did not involve negligence might, by increase of risk, develop into negligence, and a similar relation is suggested in Seaboard v. Horton, 239 U. S. 595, 601, 36 Sup. Ct. 180, 60 L. Ed. 458. It would seem that in the more typical case negligence would develop, by knowledge, into assumption. In that event, would the negligence disappear, or would it persist and continue to invoke its due results ? This query does not breed so much trouble in the present case, where a finding that actual knowledge had supervened upon tire mere duty to know could well raise the statutory bar, as it would under a statute like that involved in the McMyler Case, where, although the greater would include the less, the less would bar the action and the greater would not — so far as the words of the statute go.
From another aspect of the present case confusion (probably as affecting the fact inference to be drawn) may appear. If plaintiff knew of the existence of the stone, or others like it, yet he also knew that there were places where he could safely step. He picked out such a place and intended to step upon it, but then carelessly neglected to do so; he negligently stepped, into a place which he knew was unsafe. If the other elements of assumption existed, might there not be difficulty in stating or applying — or both — the proper formula of distinction ?
However this may be, and if indeed there may be cases seemingly within tire twilight zone, where no satisfactory and intelligible rule of distinction can be stated, I am content to think that when Congress •by this statute greatly broadened plaintiff’s right to recover, preserving only one bar out of the three existing, the defendant must *17bring its case clearly within the bar so preserved; and that plaintiff’s conduct should not be treated as assumption of risk, and so be allowed to defeat the action, unless it can be clearly and distinctly so classified. As said in the McMyler Case, the statute cannot intend to preserve by one name that which it destroys under another.